Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of September 13, 2010, between THE ESTÉE
LAUDER COMPANIES INC., a Delaware corporation (the “Company”), and WILLIAM P.
LAUDER, a resident of New York, New York (the “Executive” or “you”),

 

W I T N E S S E T H:

 

WHEREAS, the Company and its subsidiaries are principally engaged in the
business of manufacturing, marketing and selling skin care, makeup, fragrance
and hair care products and related services (the “Business”); and

 

WHEREAS, the Company and the Executive are parties to an employment agreement
dated as of July 1, 2007 and amended as of November 8, 2007 and March 25, 2009;
and

 

WHEREAS, the Company desires to continue to retain the services of the Executive
as the Executive Chairman and the Executive desires to provide services in such
capacity to the Company, upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) and the Stock Plan Subcommittee of the
Compensation Committee have approved the terms of this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                       Employment Term.

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to enter into employment, as Executive Chairman of the Company subject to
termination pursuant to Section 6 hereof. The period from July 1, 2010 through
the date of such termination shall be the “Term of Employment”.

 

2.                                       Duties and Extent of Services.

 

(a)                                  During the Term of Employment, the
Executive shall serve as Executive Chairman of the Company reporting to the
Board of Directors, and, in such capacity, shall render such executive,
managerial, administrative and other services as customarily are associated with
and incident to such position, and as the Company may, from time to time,
reasonably require of him consistent with such position.

 

(b)                                 The Executive shall also hold such other
positions and executive offices of the Company and/or of any of the Company’s
subsidiaries or affiliates as may from time to time be agreed by the Executive
or assigned by the Board of Directors o, provided that each such position shall
be commensurate with the Executive’s standing in the business community as
Executive Chairman.  The Executive shall not be entitled to any compensation
other than the compensation provided for herein for serving during the Term of
Employment in any other office or position of the Company or any of its
subsidiaries or affiliates, unless the Board of Directors

 

--------------------------------------------------------------------------------


 

of the Company or the appropriate committee thereof shall specifically approve
such additional compensation.

 

(c)                                  The Executive shall be a full-time “at
will” employee of the Company and shall exclusively devote all his business time
and efforts faithfully and competently to the Company and shall diligently
perform to the best of his ability all of the duties required of him as
Executive Chairman, and in the other positions or offices of the Company or its
subsidiaries or affiliates assigned to him hereunder.  Notwithstanding the
foregoing provisions of this section, the Executive may serve as a
non-management director of such business corporations (or in a like capacity in
other for-profit or not-for-profit organizations) as the Board of Directors of
the Company may approve, such approval not to be unreasonably withheld.

 

(d)                                 The Executive shall comply with the
Company’s stock ownership guidelines applicable to the Executive as they may be
implemented and/or amended by the Board of Directors or the Compensation
Committee of the Board of Directors.

 

3.                                       (a) Base Salary.  As compensation for
all services to be rendered pursuant to this Agreement and as payment for the
rights and interests granted by Executive hereunder, the Company shall pay or
cause any of its subsidiaries to pay the Executive a base salary (the “Base
Salary”) during the Term of Employment subject to the provisions of
Section 3(c) at a rate set by the Compensation Committee from time to time. 
Subject to Section 6(j) of this Agreement, all amounts of Base Salary provided
for hereunder shall be payable in accordance with the regular payroll policies
of the Company in effect from time to time.

 

(b)  Incentive Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s Executive Annual Incentive Plan or any subsequent
Bonus Plan for executives that is approved by the stockholders of the Company
(the “Bonus Plan”).

 

Any target bonus opportunities granted to the Executive shall be subject to the
terms and conditions of the Bonus Plan, which are incorporated herein by
reference; provided, however, that the bonus payout with respect to any fiscal
year shall be paid to Executive no later than the 15th day of the third month
following the end of such fiscal year.

 

(c) Deferral.

 

(i)  Deferral Elections—In General.  The Executive may elect to defer payment of
all or any part of any salary payable under Section 3(a) or any incentive bonus
compensation payable under Section 3(b) by making an election, in a manner
prescribed by the Company, on or before December 31 of the calendar year before
the fiscal year begins (or such earlier date as may be necessary to comply with
the applicable tax laws and regulations).

 

(ii)  Deferral Elections—Performance-Based Compensation.  For any incentive
bonus compensation that qualifies as performance-based compensation under Treas.
Reg. Section 1.409A-1(e) and is based upon a performance period of at least
twelve (12) months, the Executive may make a deferral election at any time
before the date that is six (6) months before the applicable performance period
ends, but only if (i) the incentive bonus compensation is not readily
ascertainable when the election is made and (ii) the service provider has
performed services continuously from the later of the beginning of the
performance period or the date the performance criteria are established.

 

2

--------------------------------------------------------------------------------


 

(iii)  Credit on Amounts Deferred.  Any amounts deferred by Executive will be
credited to a bookkeeping account in the name of the Executive as of the date
scheduled for payment (the “Deferred Compensation Account”).  The Deferred
Compensation Account will be credited with interest as of each June 30 during
the term of deferral, compounded annually, at an annual rate equal to the annual
rate of interest announced by Citibank N.A. in New York, New York as its base
rate in effect on such June 30, but limited to a maximum annual rate of 9%.

 

(iv)  Payment of Amounts Deferred and Vested On or Before December 31, 2004. 
Amounts credited to the Executive’s Deferred Compensation Account on or before
December 31, 2004, and any subsequently credited interest, will be paid in cash
to the Executive (or the Executive’s designated beneficiary if the Executive
dies before payment,)  subject to applicable withholding taxes.  The Company
will choose the payment date, which will be no later than 90 days after
Executive’s employment with the Company terminates, unless the Executive
requests before terminating a later payment date or dates and the Company agrees
to the request.

 

(v)  Payment of Amounts Deferred and Vested After December 31, 2004.  Subject to
Section 6(j), amounts credited to the Executive’s Deferred Compensation Account
after December 31, 2004 will be paid to the Executive (or the Executive’s
designated beneficiary if the Executive dies before payment), subject to
applicable withholding taxes on, or as soon as practicable after, the date the
Executive separates from service with the Company (as defined in Treas. Reg.
section 1.409A-1(h)).  The Non-Deductible Amount will be paid at the earliest
date at which the Company reasonably expects that the deduction will not be
limited or eliminated by Code section 162(m).  The Company, in its sole
discretion, may provide an investment facility for all or a portion of such
deferred amounts, but is not required to do so.

 

4.                                       (a)                                 
Equity-Based Compensation.  The Executive shall be eligible to participate in
the Amended and Restated Fiscal 2002 Share Incentive Plan or such other share
incentive plan that is approved by the stockholders of the Company (the “Share
Incentive Plan”).  Any awards or opportunities granted to the Executive shall be
subject to the terms and conditions of the Share Incentive Plan, which are
incorporated herein by reference. The terms of such equity-based compensation
awards shall be set forth in separate grant letters approved by the Stock Plan
Subcommittee of the Compensation Committee.

 

(b)                           Certain Conditions.  Executive acknowledges and
agrees that any grant of equity-based compensation shall be effective as
provided only to the extent permitted by the Share Incentive Plan, and this
Agreement shall not obligate the Company to adopt any successor plan providing
for the grant of equity-based compensation.  If authority over the Company’s
equity compensation programs is changed from the Stock Plan Subcommittee to the
Compensation Committee (or other committee), then after such change, references
herein to the Stock Plan Subcommittee shall be to the appropriate committee.

 

5.                                       Benefits.

 

(a)                                  Standard Benefits.  During the Term of
Employment, the Executive shall be entitled to participate in all pension and
retirement savings, fringe benefit and welfare plans, including life insurance,
medical, health and accident, disability, and vacation plans and programs
maintained by the Company from time to time for senior executives at a level

 

3

--------------------------------------------------------------------------------


 

commensurate with his position.  The Executive acknowledges that participation
in such programs may result in the receipt by him of additional taxable income.

 

(b)  Perquisite Reimbursement; Financial Counseling. The Company shall reimburse
the Executive for the actual expenses incurred by him in connection with his
professional standing, in accordance with the guidelines set out in the
Company’s Senior Executive Compensation Program Perquisite Plan and upon
presentation of proper expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive.  Such
reimbursement shall generally occur within seventy-five (75) days after the end
of the calendar year of presentment, provided that such presentment occurs
within ninety (90) days after the date the related expenses were incurred. 
Notwithstanding the above, to the extent that the expenses were incurred in one
calendar year and presentment occurs in the following calendar year, such
reimbursement shall occur by the end of the calendar year in which the
presentment occurs.  In no event shall the gross amount of such reimbursements
be greater than $20,000.00 in respect of any calendar year, nor shall amounts
that are not reimbursed in one calendar year up to the $20,000.00 per year
limitation be able to be used in another calendar year or otherwise be made
available to the Executive.  Additionally, the Company will pay directly to the
service provider following presentment of invoice(s) reasonably acceptable to
the Company up to $5,000.00 per year for reasonable financial counseling
services for the Executive, and in no event shall amounts up to the $5,000.00
per year limitation that are not paid in one calendar year be able to be used in
another calendar year or otherwise be made available to the Executive.  The
Executive acknowledges that participation in such programs will result in the
receipt by him of additional taxable income.

 

(c)  Executive Auto. The Executive will participate in the Executive Automobile
Program of the Company, and may elect to be provided an automobile having an
acquisition value of up to $75,000.00.  Alternatively, the Executive may receive
an automobile allowance in the gross monthly amount of $1,100.00.  The Executive
acknowledges that participation in this program will result in the receipt by
him of additional taxable income.

 

(d)  Expenses. The Company agrees to reimburse the Executive for all reasonable
and necessary travel (inclusive of first class air travel), business
entertainment and other business out-of-pocket expenses incurred or expended by
him in connection with the performance of his duties hereunder upon presentation
of proper expense statements or vouchers or such other supporting information as
the Company may reasonably require of the Executive.  The timing of payment of
such reimbursements and presentation by the Executive of expenses incurred shall
be in accordance with the rules described in Section 5(b).

 

(e)  Spousal/Companion Travel. The Executive may upon prior approval of the 
Chairman of the Compensation Committeeor his/her designeearrange for his
spouse/companion or domestic partner to accompany him on up to two (2) business
related travel itineraries per fiscal year, on a reasonable basis, at Company
expense.  Any reimbursement for such travel shall require presentation of proper
expense statements or vouchers or such other supporting information as the
Company may reasonably require of the Executive, and shall be payable within
seventy-five (75) days after the end of the calendar year of presentment.  The
Executive acknowledges that participation in this program will result in the
receipt by him of additional taxable income.

 

(f)  Executive Term Life Insurance.  During the Term of Employment, the Company
shall continue to pay premiums on the existing term life insurance policy or
successor   life insurance policy with a face amount of $5,000,000.00.  Such
obligation to pay premiums is

 

4

--------------------------------------------------------------------------------


 

subject to standard underwriting conditions.  The Executive acknowledges that
this coverage will result in the receipt by him of additional taxable income.

 

(g)  Modification of Benefits.  Nothwithstanding anything to the contrary
contained herein, the Company reserves the right with respect to any benefit set
forth in this Section 5 to modify such benefit or not to provide such benefit. 
Changes in any benefit provided solely to Executive Officers of the Company
shall be subject to approval of the Compensation Committee.  

 

6.                                       Termination.

 

(a)                                  Permanent Disability.  In the event of the
“permanent disability” (as hereinafter defined) of the Executive during the Term
of Employment, the Company shall have the right, upon written notice to the
Executive, to terminate the Executive’s employment hereunder, effective upon the
giving of such notice (or such later date as shall be specified in such
notice).  In the event of such termination, the Company shall have no further
obligations hereunder, except that the Executive shall be entitled to receive
(i) any accrued but unpaid salary and other amounts to which the Executive
otherwise is entitled hereunder prior to the date of his termination of
employment, in accordance with Section 3(a) and other applicable payment
provisions herein; (ii) bonus compensation earned but not paid under
Section 3(b) hereof that relates to any fiscal year ended prior to the date of
his termination of employment, in accordance with Section 3(b) hereof; (iii) a
pro-rata portion of the annual bonus payout that the Executive would have been
entitled to receive had he remained in employment through the end of the fiscal
year during which termination due to permanent disability occurred, based on the
portion of the fiscal year that has elapsed prior to such termination, and paid
in accordance with Section 3(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); (iv) reimbursement for financial counseling services under
Section 5(b) hereof for a period of one (1) year from the date of termination,
in accordance with Section 5(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); and (v) his Base Salary at a rate equal to the highest rate during
the past twelve (12) months for a period of one (1) year from the date of
termination as a result of permanent disability, in accordance with
Section 3(a) hereof (the “Disability Continuation Period”), paid in accordance
with Section 6(j)(i) hereof (provided, that such payment shall not be made prior
to the sixtieth (60th) day following the Executive’s date of termination);
further provided, however, that the Company shall only be required to pay that
amount of the Executive’s Base Salary which shall not be covered by short-term
disability payments or benefits or long-term disability payments or benefits, if
any, to the Executive under any Company plan or arrangement.  In addition, upon
termination for permanent disability, the Executive shall continue to
participate, to the extent permitted by applicable law and regulations and the
applicable benefit plan, program or arrangement, in any and all healthcare, life
insurance and accidental death and dismemberment insurance benefit plans,
programs or arrangements of the Company during the Disability Continuation
Period (disregarding any required delay in payments under Section 6(j)). 
Thereafter, the Executive’s rights to participate in such programs and plans, or
to receive similar coverage, if any, shall be as determined under such
programs.  Because continued participation in any qualified pension and
qualified retirement savings plans of the Company is not permitted during the
Disability Continuation Period, the Company shall provide to the Executive,
subject to Section 6(j), cash payments, to be paid in accordance with
Section 6(j)(i), equal to the sum of (x) the maximum qualified defined
contribution retirement savings plan match for pre-tax and after-tax
contributions allowable by the plan and by applicable laws and regulations for
each year during the Disability Continuation Period (or other period as
expressly provided herein), and (v) the excess of the benefit that

 

5

--------------------------------------------------------------------------------


 

would have been received by the Executive had he been credited with additional
years of age and service equal to the Disability Continuation Period (or other
period as expressly provided herein) over the actual benefit to which the
Executive is entitled, in each case, under any and all qualified and
non-qualified defined benefit pension plans and qualified defined contribution
retirement savings plans in which the Executive participates as of the date of
termination of employment, calculated as of and based upon the Executive’s date
of termination (such sum the “Pension Replacement Payment”), (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination).  Notwithstanding the above, any amounts
payable under this Section 6(a) that are separation pay as described under
Treas. Reg. §1.409A-1(b)(9)(iii)(A) shall be paid no later than December 31 of
the second calendar year following the year in which the Executive’s termination
for permanent disability occurs; any amounts payable under this
Section 6(a) that are not otherwise exempt from Code section 409A are subject
to, and payable in accordance with, Section 6(j) of this Agreement.  Except as
otherwise provided in this Section 6(a), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.  For purposes of this
Section 6(a), “permanent disability” means any disability as defined under the
Company’s applicable disability insurance policy or, if no such policy is
available, any physical or mental disability or incapacity that renders the
Executive incapable of performing the services required of him in accordance
with his obligations under Section 2 hereof for a period of six (6) consecutive
months or for shorter periods aggregating six (6) months during any twelve-month
period.

 

(b)                                 Death.  In the event of the death of the
Executive during the Term of Employment, Executive’s employment and this
Agreement shall automatically terminate.  In the event of such termination the
Company shall have no further obligations hereunder, except to pay the
Executive’s beneficiary or legal representative (i) any accrued but unpaid
salary and other amounts to which the Executive otherwise is entitled hereunder
prior to the date of his  death, in accordance with Section 3(a) and other
applicable payment provisions herein; (ii) bonus compensation earned but not
paid under Section 3(b) hereof that relates to any fiscal year ended prior to
the date of his death, in accordance with Section 3(b) hereof; (iii) a pro-rata
portion of the annual bonus payout the Executive would have been entitled to
receive had he remained in the employ of the Company through the end of the
fiscal year during which termination due to his death occurred, based on the
portion of the fiscal year that has elapsed prior to such termination, and paid
in accordance with Section 3(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); (iv) reimbursement for financial counseling services under
Section 5(b) hereof for a period of one (1) year from the date of termination,
in accordance with Section 5(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); and (v) for a period of one (1) year from the date of his death,
the Executive’s Base Salary as established under Section 3(a) hereof as of the
date of his death, in accordance with Section 3(a) hereof (provided, that such
payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); further provided, however, that, except as
otherwise provided in this Section 6(b), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.

 

(c)                                  Termination Without Cause.  The Company
shall have the right, upon ninety (90) days’ prior written notice given to the
Executive, to terminate the Executive’s employment for any reason whatsoever
(except for Cause (as defined below) which is covered by Section 3(d)).  In the
event of such termination, the Company shall have no further obligations
hereunder, except that the Executive shall be entitled to (i) receive any
accrued but unpaid salary and other amounts to which the Executive otherwise is
entitled hereunder prior to the date of his termination without Cause, in
accordance with Section 3(a) and other applicable

 

6

--------------------------------------------------------------------------------


 

payment provisions herein; (ii) receive bonus compensation earned but not paid
under Section 3(b) hereof that relates to any fiscal year ended prior to the
date of his termination without Cause, in accordance with Section 3(b) hereof;
(iii) receive a pro-rata portion of the annual bonus payout that the Executive
would have been entitled to receive had he remained in employment through the
end of the fiscal year during which the termination without Cause occurred,
based on the portion of the fiscal year that has elapsed prior to such
termination, and paid in accordance with Section 3(b) hereof (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); (iv) receive as damages (A) for a period
ending on a date two (2) years from the date of termination without Cause, in
accordance with the regular payroll policies of the Company in effect from time
to time, his Base Salary as established under and in accordance with
Section 3(a) hereof and (B) bonus compensation equal to fifty percent (50%) of
the average of the actual annual bonuses paid or payable to the Executive under
the Bonus Plan during the past two (2) completed fiscal years paid in accordance
with Section 6(j)(i) hereof (provided, that such payment shall not be made prior
to the sixtieth (60th) day following the Executive’s date of termination);
(v) receive reimbursement for financial counseling services under
Section 5(b) hereof for a period of two (2) years from the date of termination,
in accordance with Section 5(b) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); and (vi) participate for a period ending on a date two (2) years
from the date of termination without Cause (the “Without Cause Continuation
Period”), to the extent permitted by applicable law and regulations and the
applicable benefit plan, program or arrangement, in any and all qualified and
non-qualified pension and qualified retirement savings, healthcare, life
insurance and accidental death and dismemberment insurance benefit plans,
programs or arrangements, on terms identical to those applicable to full-term
senior officers of the Company.  Because continued participation in any
qualified pension and qualified retirement savings plans of the Company is not
permitted during the Without Cause Continuation Period, the Company shall
provide to the Executive, subject to Section 6(j), cash payments, to be paid in
accordance with Section 6(j)(i), equal to the Pension  Replacement Payment (as
defined in Section 6(a)) with respect to the Without Cause Continuation Period
(provided, that such payment shall not be made prior to the sixtieth (60th) day
following the Executive’s date of termination).  Notwithstanding the above, any
amounts payable under this Section 6(c) that are separation pay as described
under Treas. Reg. §1.409A-1(b)(9)(iii)(A) shall be paid no later than
December 31 of the second calendar year following the year in which the
Executive’s termination pursuant to this section 6(c) occurs; any amounts
payable under this Section 6(c) that are not otherwise exempt from Code section
409A are subject to, and payable in accordance with, Section 6(j) of this
Agreement. Except as otherwise provided in this Section 6(c), the Company will
have no further obligations under Sections 3, 4 and 5 hereof or otherwise.  In
the event of termination pursuant to this Section 6(c), the Executive shall not
be required to mitigate his damages hereunder.

 

(d)                                 Cause.  The Company shall have the right,
upon notice to the Executive, to terminate the Executive’s employment under this
Agreement for “Cause” (as defined below), effective upon the Executive’s receipt
of such notice (or such later date as shall be specified in such notice), and
the Company shall have no further obligations hereunder, except to pay the
Executive his accrued but unpaid salary, in accordance with Section 3(a) hereof,
and provide the Executive with any benefit under the employee benefit programs
and plans of the Company as determined under such programs and plans upon and as
of such a termination for Cause.  Except as otherwise provided in this
Section 6(d), the Company will have no further obligations under Sections 3, 4
and 5 hereof or otherwise.

 

7

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Cause” means:

 

(i)                                       a material breach of, or the willful
failure or refusal by the Executive to perform and discharge duties or
obligations he has agreed to perform or assume under this Agreement (other than
by reason of disability or death) that, if capable of correction, is not
corrected within ten (10) business days following notice thereof to the
Executive by the Company, such notice to state with specificity the nature of
the breach, failure or refusal;

 

(ii)                                  willful misconduct by the Executive,
unrelated to the Company or any of its subsidiaries or affiliates, that could
reasonably be anticipated to have a material adverse effect on the Company or
any of its subsidiaries or affiliates (the determination of Cause to be made by
the   Company’s Board of Directors in its reasonable judgment);

 

(iii)                               the Executive’s gross negligence, whether
related or unrelated to the business of the Company or any of its subsidiaries
or affiliates which could reasonably be anticipated to have a material adverse
effect on the Company or any of its subsidiaries or affiliates that, if capable
of correction, is not corrected within ten (10) business days following notice
thereof to the Executive by the Company, such notice to state with specificity
the nature of the conduct complained of (the determination of Cause to be made
by the Company’s Board of Directors in its reasonable judgment);

 

(iv)                              the Executive’s failure to follow a lawful
directive of the TITLE, TITLE or the Board of Directors of the Company that is
within the scope of the Executive’s duties for a period of ten (10) business
days after notice from the Board of Directors of the Company specifying the
performance required;

 

(v)                                 any violation by the Executive of a policy
contained in the Code of Conduct of the Company (the determination of Cause to
be made by the Company’s Board of Directors in its reasonable judgment);

 

(vi)                              drug or alcohol abuse by the Executive that
materially affects the Executive’s performance of his duties under this
Agreement; or

 

(vii)                           conviction of, or the entry of a plea of guilty
or nolo contendere by the Executive for, any felony.

 

(e)                                  Termination by Executive.  The Executive
shall have the right, exercisable at any time during the Term of Employment, to
terminate his employment for any reason whatsoever, upon ninety (90) days’ prior
written notice to the Company.  Upon such termination, the Company shall have no
further obligations hereunder other than to (i) pay the Executive his accrued
but unpaid salary, in accordance with Section 3(a) hereof; (ii) provide bonus
compensation, if any, earned but not paid under Section 3(b) hereof that relates
to any fiscal year ended prior to the date of such a termination by the
Executive, in accordance with Section 3(b) hereof; and (iii) provide the
Executive with any benefit under the employee benefit programs and plans of the
Company as determined under such programs and plans upon and as of such a
termination by the Executive.  Except as otherwise provided in this
Section 6(e), the Company will have no further obligations under Sections 3, 4
and 5 hereof or otherwise.

 

(f)                               Termination by Executive for Material Breach. 
The Executive shall have the right, exercisable by notice to the Company, to
terminate his employment effective ninety (90) days after the giving of such
notice, if, at any time during the Term of Employment, the

 

8

--------------------------------------------------------------------------------


 

Company shall be in material breach of its obligations hereunder; provided,
however, that such notice must be provided to the Company within thirty (30)
days of the date on which the Executive obtains knowledge or reasonably should
obtain knowledge of such material breach; and provided further, that such
termination will not become effective if within thirty (30) days after receiving
the notice the Company shall have cured all such material breaches of its
obligations hereunder.  For purposes of this Section 6(f), a material breach
shall only be, (i) a material reduction in the Executive’s authority, functions,
duties or responsibilities provided in Section 2 hereof, or (ii) the Company’s
failure to pay any award that the Executive is entitled to receive pursuant to
the terms of this Agreement. Such termination shall be deemed to be a
termination without Cause and shall be controlled by the provisions of
Section 6(c) hereof.  Except as otherwise provided in this Section 6(f), the
Company will have no further obligations under Sections 3, 4 and 5 hereof or
otherwise.

 

(g)                                 Change of Control.

 

(i)                                     Definitions.  For purposes of this
Agreement,

 

(A)                              a “Change of Control” shall be deemed to have
occurred upon any of the following events:

 

(1)                                  a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as
amended; or

 

(2)                                  during any period of two (2) consecutive
years, the individuals who at the beginning of such period constitute the
Company’s Board of Directors or any individuals who would be “Continuing
Directors” (as defined below) cease for any reason to constitute a majority
thereof; or

 

(3)                                  the Company’s Class A Common Stock shall
cease to be publicly traded; or

 

(4)                                  the Company’s Board of Directors shall
approve a sale of all or substantially all of the assets of the Company, and
such transaction shall have been consummated; or

 

(5)                                  the Company’s Board of Directors shall
approve any merger, exchange, consolidation, or like business combination or
reorganization of the Company, the consummation of which would result in the
occurrence of any event described in Section 6(g)(i)(A)(2) or (3) above, and
such transaction shall have been consummated.

 

Notwithstanding the foregoing, (X) changes in the relative beneficial ownership
among members of the Lauder family and family-controlled entities shall not, by
itself, constitute a Change of Control of the Company, (Y) any spin-off of a
division or subsidiary of the Company to its stockholders  shall not constitute
a Change of Control of the Company.

 

(B)                                “Continuing Directors” shall mean (1) the
directors in office on July 1, 2009 and (2) any successor to such directors and
any additional director who after July 1, 2009 was nominated or selected by a
majority of the Continuing Directors in office at the time of his or her
nomination or selection.

 

9

--------------------------------------------------------------------------------


 

(C)                                “Good Reason” means the occurrence of any of
the following, without the express written consent of the Executive, within two
(2) years after the occurrence of a Change in Control:

 

(1)                                  (a) the assignment to the Executive of any
duties inconsistent in any material adverse respect with the Executive’s
position, authority or responsibilities as contemplated by Section 2 hereof, or
(b) any other material adverse change in such position, including title,
authority or responsibilities;

 

(2)                                  any failure by the Company to comply with
any provisions of Sections 3, 4 or 5 hereof or a material reduction of the
overall amounts set by the Compensation Committee or the Stock Plan Subcommittee
and in effect within twelve (12) months prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(3)                                  the Company’s requiring the Executive to be
based at any office or location more than fifty (50) miles from that location at
which he performed his services specified under the provisions of Section 2
immediately prior to the Change in Control, except for travel reasonably
required in the performance of the Executive’s responsibilities; or

 

(4)                                  any failure by the Company to obtain the
assumption and agreement to perform this Agreement by a successor as
contemplated by Section 14, unless such assumption occurs by operation of law.

 

(ii)                                  Termination for Good Reason.  Within two
(2) years after the occurrence of a Change of Control, the Executive may
terminate his employment for Good Reason.  Such termination shall be deemed to
be a termination without Cause and shall be controlled by the provisions of
Section 6(c) hereof.  Except as otherwise provided in this Section 6(g)(ii), the
Company will have no further obligations under Sections 3, 4 and 5 hereof or
otherwise.

 

(h)  Certain Limitations.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, in the event that any amount or benefit paid or distributed to
the Executive pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid or distributed to the Executive by the Company or any
affiliated company (collectively, the “Covered Payments”), are or become subject
to the tax (the “Excise Tax”) imposed under Section 4999 of the Code, or any
similar tax that may hereafter be imposed, the Covered Payments shall be reduced
(but not below zero) until no portion of such payments would be subject to
Excise Tax.

 

(ii)                                  For purposes of determining whether any of
the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax,

 

(A)                                 such Covered Payments will be treated as
“parachute payments” to the extent they exceed the “2.99 base amount threshold”
within the meaning of Section 280G of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the good faith judgment of the Company’s independent certified public
accountants appointed prior to the date of the change in ownership or control or

 

10

--------------------------------------------------------------------------------


 

tax counsel selected by such accountants (the “Accountants”), the Company has a
reasonable basis to conclude that such Covered Payments (in whole or in part)
either do not constitute “parachute payments” or are otherwise not subject to
such Excise Tax, and

 

(B)                             the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.

 

(i)   Effect of Termination.  In addition to the foregoing, in the event that
this Agreement shall be terminated pursuant to the provisions of subparagraphs
6(a), 6(b) and 6(c) above, and the Executive is not considered to be retirement
eligible under the terms and conditions of the Company’s qualified defined
benefit pension plan, if any, notwithstanding anything to the contrary contained
in the Company’s Share Incentive Plan or other similar equity plan, all stock
options granted to the Executive during the Term of Employment shall become
immediately exercisable and shall be exercisable until the earlier to occur of
(A) the end of the stock option term as set forth in the applicable option
agreement(s); or (B) the first anniversary of the date that Base Salary
continuation payments end, after which all such option awards shall expire and
be of no further force or effect.  The vesting and exercisability provided for
in the previous sentence shall be subject to all provisions relating to
post-employment exercises set forth in the applicable Share Incentive Plan and
option agreement(s).  Subject to the preceding sentences, upon the termination
of the Executive’s employment hereunder for any reason, the Company shall have
no further obligations hereunder, except as otherwise provided herein.  The
Executive, however, shall continue to have the obligations provided for in
Sections 7 and 8 hereof. Furthermore, upon any such termination, the Executive
shall be deemed to have resigned immediately from all offices and directorships
held by him in the Company or any of its subsidiaries.

 

(j)    Section 409A of the Code.  It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement will give
rise to any adverse tax consequences to the Executive under Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including that issued after the date hereof (collectively,
“Section 409A”).  The Agreement shall be interpreted to that end and, consistent
with that objective and notwithstanding any provision herein to the contrary,
the Company may unilaterally take any action it deems necessary or desirable to
amend any provision herein to avoid the application of an excise tax under
Section 409A.  Further, no effect shall be given to any provision herein in a
manner that reasonably could be expected to give rise to adverse tax
consequences under that provision.  The Company shall from time to time compile
a list of “specified employees” as defined in, and pursuant to, Treas. Reg.
Section 1.409A-1(i).  Notwithstanding any other provision herein, if the
Executive is a specified employee on the date of termination, no payment of
compensation under this Agreement shall be made to the Executive during the
period lasting six (6) months from the date of termination unless the Company
determines that there is no reasonable basis for believing that making such
payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A of the Code.  If any payment to the Executive is
delayed pursuant to the foregoing sentence, such payment instead shall be made
on the first business day following the expiration of the six-month period
referred to in the prior sentence, unless specified otherwise in
Section 6(j)(i) hereof. Although the Company shall consult with Executive in
good faith regarding implementation of this Section 6(j), neither the Company
nor its employees or representatives shall have liability to the Executive with
respect to any additional taxes that the Executive may be subject to in the
event that any amounts under this Agreement are determined to violate Code
section 409A.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding the above, amounts
described as being subject to payment in accordance with the provisions of this
Section 6(l)(i) shall be subject to a delay in payment for a six-month period
following the date of termination and shall be paid as follows:  For any Base
Salary under Section 6(a)(v) or Section 6(c)(iv)(A) to be continued beyond the
date of termination and for any Pension Replacement Payment, all payments that
would have been made during the six-month period immediately following the date
of termination shall be made in a single cash payment on the first business day
following the expiration of such six-month period, and as of the first business
day following the expiration of such six-month period all such payments shall
resume in accordance with the regular payroll practices of the Company until the
end of the specified period; any bonus payments under Section 6(c)(iv)(B) shall
be paid in a single lump sum payment on the first business day following the
expiration of such six-month period.

 

(k)                                  Release of Claims.  As a condition
precedent to the receipt of payments (other than accrued but unpaid amounts) and
benefits pursuant to this Section, the Executive, or, in the case of his death
or Disability that prevents the Executive from performing his obligation under
this Section 6(k), his personal representative, and his beneficiary, if
applicable, will execute an effective general release of claims (in a form
satisfactory to the Company) against the Company and its subsidiaries and
affiliates and their respective directors, officers, employees, attorneys and
agents; provided, however, that such effective release will not affect any right
that the Executive, or in the event of his death, his personal representative or
beneficiary, otherwise has to any payment or benefit provided for in this
Agreement or to any vested benefits the Executive may have in any employee
benefit plan of Company or any of its subsidiaries or affiliates, or any right
the Executive has under any other agreement between the Executive and the
Company or any of its subsidiaries or affiliates that expressly states that the
right survives the termination of the Executive’s employment.

 

(l)  Modification of Severance Payments and Benefits.  Nothwithstanding anything
to the contrary contained herein except as provided in this Section 6(l), the
Company reserves the right with respect to any severance payments or benefits
set forth in this Section 6 to modify such payments or benefits or not to
provide such payments or benefits.  Changes in any severance payment or benefit
provided to the Executive may only be made by the Compensation Committee (or the
Stock Plan Subcommittee, if there is one, and the change relates to matters
subject to the authority of such Subcommittee).   Unless agreed to by the
Executive, no change to any severance payments or benefits set forth in this
Section 6 will be effective until two years after such change is approved by the
Compensation Committee (or Stock Plan Subcommittee).    No changes may be made
in severance payments or benefits set forth in this Section 6 either (i) at such
time the Company is contemplating one or more transactions that will result in a
Change of Control or (ii) after a Change of Control.

 

7.                                       Confidentiality; Ownership.

 

(a)                                  The Executive agrees that he shall forever
keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business of the Company, its subsidiaries or affiliates and
any other business or proposed business of the Company or any of its
subsidiaries or affiliates, any “Protected Information” in any “Unauthorized”
manner or for any “Unauthorized” purpose (as such terms are hereinafter
defined).

 

12

--------------------------------------------------------------------------------


 

(i)                                     “Protected Information” means trade
secrets, confidential or proprietary information and all other knowledge,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or affiliates, whether in tangible or
intangible form, pertaining to the Business or any other business or proposed
business of the Company or any of its subsidiaries or affiliates, including, but
not limited to, research and development, operations, systems, data bases,
computer programs and software, designs, models, operating procedures, knowledge
of the organization, products (including prices, costs, sales or content),
processes, formulas, techniques, machinery, contracts, financial information or
measures, business methods, business plans, details of consultant contracts, new
personnel hiring plans, business acquisition plans, customer lists, business
relationships and other information owned, developed or possessed by the Company
or its subsidiaries or affiliates; provided that Protected Information shall not
include information that becomes generally known to the public or the trade
without violation of this Section 7.

 

(ii)                                  “Unauthorized” means: (A) in contravention
of the policies or procedures of the Company or any of its subsidiaries or
affiliates; (B) otherwise inconsistent with the measures taken by the Company or
any of its subsidiaries or affiliates to protect their interests in any
Protected Information; (C) in contravention of any lawful instruction or
directive, either written or oral, of an employee of the Company or any of its
subsidiaries or affiliates empowered to issue such instruction or directive; or
(D) in contravention of any duty existing under law or contract. Notwithstanding
anything to the contrary contained in this Section 7, the Executive may disclose
any Protected Information to the extent required by court order or decree or by
the rules and regulations of a governmental agency or as otherwise required by
law or to his legal counsel and, in connection with a determination under
Section 6(h), to accounting experts; provided that the Executive shall provide
the Company with prompt notice of such required disclosure in advance thereof so
that the Company may seek an appropriate protective order in respect of such
required disclosure.

 

(b)                                 The Executive acknowledges that all
developments, including, without limitation, inventions (patentable or
otherwise), discoveries, formulas, improvements, patents, trade secrets,
designs, reports, computer software, flow charts and diagrams, procedures, data,
documentation, ideas and writings and applications thereof relating to the
Business or any business or planned business of the Company or any of its
subsidiaries or affiliates that, alone or jointly with others, the Executive may
conceive, create, make, develop, reduce to practice or acquire during the
Executive’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company.  The Executive hereby assigns to the
Company, in consideration of the payments set forth in Section 3(a) hereof, all
of his right, title and interest in and to all such Developments. The Executive
shall promptly and fully disclose all future material Developments to the Board
of Directors of the Company and, at any time upon request and at the expense of
the Company, shall execute, acknowledge and deliver to the Company all
instruments that the Company shall prepare, give evidence and take all other
actions that are necessary or desirable in the reasonable opinion of the Company
to enable the Company to file and prosecute applications for and to acquire,
maintain and enforce all letters patent and trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company.  All memoranda, notes, lists, drawings,
records, files, computer tapes, programs, software, source and programming
narratives and other documentation (and all copies thereof) made or compiled by
the Executive or made available to the Executive concerning the Developments or
otherwise concerning the Business or planned business of the Company or any of
its subsidiaries or affiliates shall be the property of the

 

13

--------------------------------------------------------------------------------


 

Company or such subsidiaries or affiliates and shall be delivered to the Company
or such subsidiaries or affiliates promptly upon the expiration or termination
of the Term of Employment.

 

(c)                                  During the Term of Employment, the Company,
its subsidiaries and affiliates shall have the exclusive right to use the
Executive’s name and image throughout the world in its advertising and
promotional materials in connection with the advertising and promotion of the
Company, its subsidiaries and affiliates, and their products.  After the
expiration of the Term of Employment, the Company, it subsidiaries and
affiliates shall have the non-exclusive right in perpetuity to use the
Executive’s name and image throughout the world solely in connection with
promotional materials related to the history of the Company, it subsidiaries and
affiliates, and their products.  The consideration for such rights is the
payments set forth in Section 3(a) hereof.  The rights conveyed hereby may be
assigned by the Company, its subsidiaries or affiliates to a successor in the
interest of the Company or the relevant subsidiary or affiliate or their
businesses or product lines.

 

(d)                                 The provisions of this Section 7 shall,
without any limitation as to time, survive the expiration or termination of the
Executive’s employment hereunder, irrespective of the reason for any
termination.

 

8.                                       Covenant Not to Compete.  The Executive
agrees that during the Executive’s employment with the Company or any of its
subsidiaries or affiliates and for a period of two (2) years commencing upon the
expiration or termination of the Executive’s employment for any reason
whatsoever (the “Non-Compete Period”), the Executive shall not, directly or
indirectly, without the prior written consent of the Company:

 

(a)                                  solicit, entice, persuade or induce any
employee, consultant, agent or independent contractor of the Company or of any
of its subsidiaries or affiliates to terminate his, her or its employment with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes, or authorize or assist in the taking of any such
actions by any third party (for purposes of this Section 8 (a), the terms
“employee,” “consultant,” “agent” and “independent contractor” shall include any
persons with such status at any time during the six (6) months preceding any
solicitation in question); or

 

(b)                                 directly or indirectly engage, participate,
or make any financial investment in, or become employed by or render consulting,
advisory or other services to or for any person, firm, corporation or other
business enterprise, wherever located, which is engaged, directly or indirectly,
in competition with the Business or any business of the Company or any of its
subsidiaries or affiliates as conducted or any business proposed to be conducted
at the time of the expiration or termination of the Executive’s employment with
the Company and its subsidiaries and affiliates; provided, however, that nothing
in this Section 8(b) shall be construed to preclude the Executive from making
any investments in the securities of any business enterprise whether or not
engaged in competition with the Company or any of its subsidiaries or
affiliates, to the extent that such securities are actively traded on a national
securities exchange or in the over-the-counter market in the United States or on
any foreign securities exchange and represent, at the time of acquisition, not
more than 3% of the aggregate voting power of such business enterprise.

 

To ensure that the Company is able to enforce these provisions in Sections
8(a) and (b) above, the Executive and the Company further agree that if such
noncompetition and nonsolicitation

 

14

--------------------------------------------------------------------------------


 

requirements should be violated during this additional two-year period after the
Executive’s termination of employment, the remedy (determined at the Company’s
option) shall be either equitable relief (in the form of an injunction to stop
the violation), or liquidated damages payable by the Executive to the Company in
an amount equal to (a) (i) (A) twenty-four (24) minus (B) the number of full
months between the date of Executive’s termination and the date of breach
(“Months Complied”) divided by (ii) 12, times (b) one year’s Base Salary in
effect at the time of termination.  In other words:

 

 

Twenty-four (24) – Months Complied

 

x          One Year’s Base Salary

 

12

 

If equitable relief is elected by the Company as an alternative to liquidated
damages, any equitable relief shall not include any forfeiture or cash refund of
monies or benefits.  If liquidated damages is elected by the Company, the
Company may elect not to pay amounts that would otherwise be payable but for the
breach; provided that, the Executive would remain liable to the Company to the
extent that the liquidated damages exceeded the amounts not paid by the Company.
The foregoing shall have no impact on the operation of the provisions of any
other compensation program of the Company or its subsidiaries, including without
limitation the Amended and Restated Fiscal 2002 Share Incentive Plan.

 

(c)  During the Non-Compete Period, to the extent that the Executive is not
receiving termination payments pursuant to Section 6 hereof, the Company shall
pay or cause to be paid to the Executive his Base Salary under
Section 3(a) hereof and continue to provide the Executive with benefits
hereunder to the extent permitted by applicable law and regulations and the
applicable benefit plan, program or arrangement, in any and all healthcare, life
insurance and accidental death and dismemberment insurance benefit plans,
programs or arrangements, on terms identical to those applicable to full-term
senior officers of the Company   for that portion of the Non-Compete Period
during which the Executive is required to comply and does comply with the
provisions of this Section 8 (“the Non-Compete Period”). Notwithstanding the
above, any amounts payable under this Section 8 that are separation pay as
described under Treas. Reg. §1.409A-1(b)(9)(iii)(A) shall be paid no later than
December 31 of the second calendar year following the year in which the
Executive’s termination pursuant to this Section 6 occurs; any amounts payable
under this Section 8 that are not otherwise exempt from Code section 409A are
subject to, and payable in accordance with, Section 6(j) of this Agreement.

 

9.                                       Specific Performance.  The Executive
acknowledges that the services to be rendered by the Executive are of a special,
unique and extraordinary character and, in connection with such services, the
Executive will have access to confidential information vital to the Company’s
Business and the other current or planned businesses of it and its subsidiaries
and affiliates.  By reason of this, the Executive consents and agrees that if
the Executive violates any of the provisions of Sections 7 or 8 hereof, the
Company and its subsidiaries and affiliates would sustain irreparable injury and
that monetary damages would not provide adequate remedy to the Company and that
the Company shall be entitled to have Section 7 or 8 hereof specifically
enforced by any court having equity jurisdiction.  Nothing contained herein
shall be construed as prohibiting the Company or any of its subsidiaries or
affiliates from pursuing any other remedies available to it or them for such
breach or threatened breach, including the recovery of damages from the
Executive.  This provision shall, without any limitation as to time, survive the
expiration or termination of the Executive’s employment hereunder, irrespective
of the reason for any termination.

 

15

--------------------------------------------------------------------------------


 

10.                                 Deductions and Withholding.  The Executive
agrees that the Company or its subsidiaries or affiliates, as applicable, shall
withhold from any and all compensation paid to and required to be paid to the
Executive pursuant to this Agreement, all Federal, state, local and/or other
taxes which the Company determines are required to be withheld in accordance
with applicable statutes or regulations from time to time in effect and all
amounts required to be deducted in respect of the Executive’s coverage under
applicable employee benefit plans.  For purposes of this Agreement and
calculations hereunder, all such deductions and withholdings shall be deemed to
have been paid to and received by the Executive.

 

11.                                 Entire Agreement.  Except for the Amended
and Restated Fiscal 2002 Share Incentive Plan, the Executive’s outstanding stock
option and other equity-compensation agreements, the Executive Annual Incentive
Plan,  the Executive Perquisites Program, the Executive Automobile Program,  the
term life insurance arrangement between the Company and the Executive, the
Company’s qualified and non-qualified defined benefit pension plans, the
Company’s qualified defined contribution retirement savings plan and applicable
successor plans or agreements, this Agreement embodies the entire agreement of
the parties with respect to the Executive’s employment, compensation,
perquisites and related items and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the Company
or any of its subsidiaries or affiliates, and any such prior agreements,
arrangements or understandings are hereby terminated and of no further effect. 
This Agreement may not be changed or terminated orally but only by an agreement
in writing signed by the parties hereto.

 

12.                                 Waiver.  The waiver by the Company of a
breach of any provision of this Agreement by the Executive shall not operate or
be construed as a waiver of any subsequent breach by him. The waiver by the
Executive of a breach of any provision of this Agreement by the Company shall
not operate or be construed as a waiver of any subsequent breach by the Company.

 

13.                                 Governing Law; Jurisdiction.

 

(a)                                  This Agreement shall be subject to, and
governed by, the laws of the State of New York applicable to contracts made and
to be performed therein, without regard to conflict of laws principles.

 

(b)                                 Any action to enforce any of the provisions
of this Agreement shall be brought in a court of the State of New York located
in the Borough of Manhattan of the City of New York or in a Federal court
located within the Southern District of New York.  The parties consent to the
jurisdiction of such courts and to the service of process in any manner provided
by New York law.  Each party irrevocably waives any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentences shall
be deemed in every respect effective and valid personal service of process upon
such party.

 

14.                                 Assignability.  The obligations of the
Executive may not be delegated and, except with respect to the designation of
beneficiaries in connection with any of the benefits payable to the Executive
hereunder, the Executive may not, without the Company’s written consent thereto,
assign, transfer, convey, pledge, encumber, hypothecate or otherwise dispose

 

16

--------------------------------------------------------------------------------


 

of this Agreement or any interest herein.  Any such attempted delegation or
disposition shall be null and void and without effect.  The Company and the
Executive agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to and shall
be assumed by and be binding upon any successor to the Company.  Unless
assumption occurs by operation of law, the Company shall require any successor
by an agreement in form and substance satisfactory to the Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.  The term “successor” means, with respect to the Company or any of
its subsidiaries, any corporation or other business entity which, by merger,
consolidation, purchase of the assets or otherwise acquires all or a majority of
the operating assets or business of the Company.

 

15.                                 Severability.  If any provision of this
Agreement or any part thereof, including, without limitation, Sections 7 and 8
hereof, as applied to either party or to any circumstances shall be adjudged by
a court of competent jurisdiction to be void or unenforceable, the same shall in
no way affect any other provision of this Agreement or remaining part thereof,
or the validity or enforceability of this Agreement, which shall be given full
effect without regard to the invalid or unenforceable part thereof.

 

If any court construes any of the provisions of Section 7 or 8 hereof, or any
part thereof, to be unreasonable because of the duration of such provision or
the geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.

 

16.                                 Notices.  All notices to the Company or the
Executive permitted or required hereunder shall be in writing and shall be
delivered personally, by telecopier or by courier service providing for next-day
or two-day delivery or sent by registered or certified mail, return receipt
requested, to the following addresses:

 

The Company:

 

The Estée Lauder Companies Inc.

767 Fifth Avenue

New York, New York 10153

Attn:                    General Counsel

Tel:                            (212) 572-3980

Fax:                           (212) 572-3989

 

The Executive:

 

William P. Lauder

c/o The Estée Lauder Companies Inc.

767 Fifth Avenue

New York, New York 10153

Tel:                            (212) 572-4200

 

17

--------------------------------------------------------------------------------


 

With a copy to:

Carol S. Boulanger, Esq.

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, New York 10036

Tel: (212) 858-1119

 

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.  Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day or two-day
delivery, the next business day or two business days, as applicable, following
deposit with such courier service; and if sent by certified or registered mail,
three days after deposit (postage prepaid) with the U.S. mail service.

 

17.                                 No Conflicts.  The Executive hereby
represents and warrants to the Company that his execution, delivery and
performance of this Agreement and any other agreement to be delivered pursuant
to this Agreement will not (i) require the consent, approval or action of any
other person or (ii) violate, conflict with or result in the breach of any of
the terms of, or constitute (or with notice or lapse of time or both,
constitute) a default under, any agreement, arrangement or understanding with
respect to the Executive’s employment to which the Executive is a party or by
which the Executive is bound or subject.  The Executive hereby agrees to
indemnify and hold harmless the Company and its directors, officers, employees,
agents, representatives and affiliates (and such affiliates’ directors,
officers, employees, agents and representatives) from and against any and all
losses, liabilities or claims (including interest, penalties and reasonable
attorneys’ fees, disbursements and related charges) based upon or arising out of
the Executive’s breach of any of the foregoing representations and warranties.

 

18.                             Legal Fees.  Following a Change of Control, the
Company shall reimburse the Executive up to $20,000.00, in the aggregate, for
all legal fees and related expenses (including the costs of experts, evidence
and counsel) reasonably and in good faith incurred by the Executive in an action
(i) by the Executive to obtain or enforce any right or benefit to which the
Executive is entitled under this Agreement or (ii) by the Company to enforce a
post-termination covenant referred to in Section 7 or 8 against the Executive,
in each case, provided that the Executive substantially prevails in such
action.  Such amount shall be reimbursed to the Executive by the end of the
calendar year in which the Executive substantially prevails in such action,
based on the date of any settlement, judgment, or other official document
evidencing same.

 

19.                                 Cooperation.  During the Term of Employment
and thereafter, Executive shall provide reasonable cooperation in connection
with any action or proceeding (or any appeal therefrom) that relates to events
occurring during Executive’s employment with the Company.

 

20.                                 Paragraph Headings.  The paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

18

--------------------------------------------------------------------------------


 

21.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

 

 

By:

/s/ Amy DiGeso

 

Name:

Amy DiGeso

 

Title:

Executive Vice President, Global Human Resources

 

 

 

 

 

 

 

/s/ William P. Lauder

 

William P. Lauder

 

19

--------------------------------------------------------------------------------